Exhibit No. 10(a)(*)



TRANSITION AND SEPARATION AGREEMENT


TO:
Norma Knudsen
 
 
 
 
 
 
FROM:
Regis Corporation
 
VIA EXPRESS COURIER
 
 
 
 
DATE:
January 9, 2014
 
 



Please read this Agreement and its Exhibits carefully. You are giving up certain
legal claims that you might have against Regis Corporation and other entities
and persons by signing this Agreement and the First Release. You are advised to
consult an attorney before signing this Agreement and the First Release.


This Transition and Separation Agreement (“Agreement”) is between Norma Knudsen
(“you” or “your” or “Employee”) and Regis Corporation, a Minnesota corporation
(together with Regis Corporation, Regis Corp., Regis, Inc., and any and all of
their respective subsidiaries, affiliates, predecessors, successors and/or
assigns, “Regis” or “Corporation”). This Agreement sets out the terms of your
separation from Regis. Under this Agreement, Regis will provide you with certain
benefits as set forth in this Agreement. Such benefits will be provided in
exchange for your Agreement to the terms set forth below and in the Exhibits to
this Agreement, including, but not limited to, waiving and releasing certain
legal claims you may have against Regis. Except as modified by this Agreement,
this Agreement incorporates all terms of the Amended and Restated Employment
Agreement made by and between Regis and you dated August 31, 2012 (the
“Employment Agreement”) and any capitalized term used in this Agreement and not
defined in this Agreement has the meaning ascribed to such term in the
Employment Agreement.


TERMS OF AGREEMENT


1.
Employment During The Transition Period. Subject to the terms and conditions of
this Agreement, Regis agrees to continue your employment with Regis, and you
hereby accept such continued employment by Regis, for the period (the
“Transition Period”) commencing on the date you sign this Agreement and Exhibit
A to this Agreement (the “First Release”) (the “Effective Date”) and continuing
until the earlier of (a) February 28, 2014 (the “Anticipated Separation Date”),
or (b) the date on which your employment is earlier terminated under Section 5
of the Employment Agreement; provided, however, that Regis agrees that it will
not terminate your employment without Cause before February 28, 2014. The
effective date of the termination of your employment with Regis for any reason
is referred to herein as the “Separation Date.”



2.
Duties. While employed by Regis during the Transition Period, you shall perform
such duties as may be reasonably assigned to you by Regis. Regis anticipates
that your duties as of the Effective Date will remain consistent with the duties
identified in Section 2 of the Employment Agreement through January 31, 2014.
From February 1, 2014 through February 28, 2014, you shall be available to
perform such duties as may be requested by the Corporation’s Chief Executive
Officer and the Board may request from time to time but will not be expected to
maintain regular office hours. You specifically acknowledge that agree that any
changes to your duties or responsibilities during the Transition Period will not
give you ground to resign for Good Reason before the Anticipated Separation
Date. At all times during the Transition Period you shall follow all applicable
policies and procedures previously adopted by Regis or adopted by Regis during
the Transition Period, including without limitation policies related to business
ethics, conflict of interest, confidentiality and protection of trade secrets,
and shall not engage in any activity during the Transition Period that is
detrimental or is reasonably likely to be detrimental to the Corporation’s best
interests.






--------------------------------------------------------------------------------



3.
Compensation, Benefits and Expense Reimbursements. All provisions of Section 4
of the Employment Agreement shall remain in effect during the Transition Period.



4.
First Release. At the same time you sign this Agreement, you shall also sign the
First Release.



5.
Separation Compensation.



a.
Whether or not you sign this Agreement and the First Release, Regis will pay you
all wages you have earned through and including the Separation Date, all
compensation accrued as of the Separation Date under each plan or program of the
Corporation in which you may be participating as of the Separation Date in
accordance with the terms of such plan or program, and your accrued but unused
PTO benefit.



b.
Subject to the conditions in Section 5.c. below, if (and only if) your
employment with Regis terminates (i) on the Anticipated Separation Date, (ii)
prior to the Anticipated Separation Date because you resign for Good Reason, or
(iii) prior to the Anticipated Separation Date because Regis terminates your
employment without Cause (which Regis acknowledges would be a breach of this
Agreement), then Regis shall provide you with the following payments and
benefits (collectively, the “Separation Benefits”): (A) the Severance Payment
and benefits continuation identified in Sections 6(b)(iii) and (iv) of the
Employment Agreement, (B) outplacement services provided by an outplacement
vendor selected by the Corporation in its discretion, payable directly to the
outplacement vendor selected by the Corporation, provided any such outplacement
services will not exceed $10,000.00 and will expire no later than August 31,
2014; and (C) eligibility to receive an additional discretionary payment of up
to $100,000.00, less applicable withholdings, which amount (if any) will be
determined by the Corporation in its sole discretion on or about February 28,
2015 and, if the Corporation decides that any such payment will be made, payable
to you in a lump sum on the Corporation’s first regular payroll date after
February 28, 2015 (the “Additional Discretionary Payment”).



c.
Your receipt of the Separation Benefits is subject to your satisfaction of the
following conditions: (i) you have signed and not rescinded the First Release
within the applicable periods specified in the First Release; (ii) on or within
21 days after the Separation Date, you have signed a second release in the form
attached to this Agreement as Exhibit B (the “Second Release”) (which the
Corporation shall provide to you no later than the Termination Date); (iii) you
have not rescinded the Second Release within the rescission period set forth in
the Second Release; and (iv) you are in strict compliance with all of your
obligations under this Agreement and the Employment Agreement (including but not
limited to, with respect to the Additional Discretionary Payment that may be
payable in March 2015, your compliance with Sections 7, 9 and 11 of this
Agreement).



6.
Interpretation of Releases. This Agreement will not be interpreted or construed
to limit the First Release or the Second Release in any manner. The existence of
any dispute respecting the interpretation of this Agreement or the alleged
breach of this Agreement will not nullify or otherwise affect the validity or
enforceability of the First Release or the Second Release.



7.
Cooperation. At the Corporation’s reasonable request and upon reasonable notice,
you will, from your Separation Date through February 28, 2015 and without
further consideration, timely execute and deliver such acknowledgements,
instruments, certificates, and other ministerial documents as may be necessary
or appropriate to formalize and complete the applicable corporate records and be
reasonably available to discuss and consult with Regis regarding business
matters that you were directly involved with while employed by Regis or such
other matters as Regis may want to discuss with you for up to a total of twenty
(20) hours.




--------------------------------------------------------------------------------





8.
References. You agree that you will refer any and all reference checks regarding
your employment with Regis to Jen Vick at 952-947-7385. For all reference checks
that are referred to such person, references will be limited to confirmation of
your dates of employment and last position held.



9.
Confidentiality and Non-Disparagement. To the fullest extent permitted by law,
you will not, directly or indirectly, disclose the terms of this Agreement or
the Exhibits to anyone other than your attorney, spouse, or significant other,
or except as required for accounting, tax, or other legally-mandated or
legally-permitted purposes, provided that, unless there is a legal reason for
the disclosure, any such person to whom disclosure is made shall, prior to
disclosure, specifically agree to keep this Agreement and the Exhibits
confidential. To the fullest extent permitted by law, you also agree not to make
or endorse any disparaging or negative remarks or statements (whether oral,
written, or otherwise) concerning Regis or its predecessors, successors, and/or
assigns, as well as past and present officers, directors, agents, and/or
employees.



10.
Acknowledgement of Obligations under the Employment Agreement. You acknowledge
your obligations under the Employment Agreement, including without limitation
the obligations identified in Sections 8 and 9 of the Employment Agreement, and
hereby reaffirm your agreement to comply with those obligations.



11.
Return of Corporate Property. Upon termination of your employment with Regis, or
at any earlier time upon request from Regis, you shall deliver promptly to Regis
all Regis property that is in your possession or under your control, including
without limitation any computers, cellular telephones, pagers, credit cards,
keys, records, files, documents, data, product samples, photographs, video
tapes, audio tapes, computer disks and other computer storage media.
Notwithstanding this Section 11, you may keep documents pertaining to your
compensation and/or benefits.



12.
Binding Nature of Agreement. This Agreement is binding on the parties and their
heirs, administrators, representatives, executors, successors, and assigns.



13.
Consideration and Rescission Periods. The periods described in the First Release
during which you may consider whether to sign or may rescind the First Release
and the procedures stated in the First Release for accepting or rescinding the
First Release also apply to this Agreement. The First Release and this Agreement
must be accepted or rescinded together. Rescission of one of these documents
will be deemed a rescission of both of them.



14.
Compliance with the Age Discrimination in Employment Act (“ADEA”) and Notice of
Right to Consider and Rescind Agreement. You understand that this Agreement and
the First Release have to meet certain requirements to validly release any
claims you might have under the ADEA (including under the Older Workers’ Benefit
Protection Act), and you represent that all such requirements have been
satisfied, including that:



a.
The Agreement and the First Release are written in a manner that is
understandable to you;



b.
You are specifically waiving ADEA rights;



c.
You are not waiving ADEA rights arising after the date of your signing this
Agreement and the First Release;






--------------------------------------------------------------------------------



d.
You are receiving valuable consideration in exchange for execution of this
Agreement and the First Release that you would not otherwise be entitled to
receive;



e.
Regis is hereby, in writing, encouraging you to consult with an attorney before
signing this Agreement and the First Release; and



f.
You received 21 days to consider this Agreement and the First Release and at
least 7 days to rescind this Agreement and the First Release (you are actually
receiving 15 days to rescind).



15.
Severability. The provisions of this Agreement are severable. If any provision
is held to be invalid or unenforceable, it shall not affect the validity or
enforceability of any other provision.



16.
Entire Agreement. Except to the extent that you have an arbitration agreement
with Regis, this Agreement, the First Release, the Second Release and the
Employment Agreement set out the entire agreement between you and Regis and
supersede any and all prior oral or written agreements or understandings between
you and Regis concerning your termination of employment. This Agreement amends
and modifies the Employment Agreement only to the extent the terms of this
Agreement specifically amend the Employment Agreement; the Employment Agreement
shall otherwise remain in full force and effect in accordance with its terms.
Any arbitration agreement that you have with Regis will continue in full force
and effect.



17.
Employee Representations. You represent that you:



a.    have the right and we have encouraged you to review all aspects of this
Agreement and its Exhibits with an attorney of your choice;


b.    have had the opportunity to consult with an attorney of your choice and
have either done so or freely chosen not to do so;


c.    have carefully read and fully understand all the provisions of this
Agreement and its Exhibits; and


d.    are freely, knowingly, and voluntarily entering into this Agreement and
the First Release.


18.
No Admission of Liability. Regis denies any and all liability to you. You
understand and agree that this Agreement and its Exhibits are not an admission
of wrongdoing or liability, including, but not limited to, any violation of any
federal, state, and/or local law, statute, ordinance, contract, and/or principle
of common law by Regis and/or any individuals and/or entities associated with
Regis.



19.
Attorneys’ Fees. You agree that you are responsible for your own attorneys’ fees
and costs, if any, incurred in any respect, including but not limited to in
connection: with your employment with Regis; with the termination of your
employment with Regis; and with negotiating and executing this Agreement.



20.
Governing Law. This Agreement shall be construed and enforced in accordance with
the laws of the State of Minnesota and the laws of the United States, where
applicable.





IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Effective Date.



--------------------------------------------------------------------------------





Dated:
1/13/2014
 
 
/s/ Norma Knudsen
 
 
 
 
 
 
 
 
 
 
 
 
 
Employee (print name):
Norma Knudsen
 
 
 
 
 
 
 
 
 
 
 
REGIS CORPORATION:
 
 
 
 
 
 
 
 
Dated:
1/13/2014
 
By:
/s/ Dan Hanrahan
 
 
 
 
 
 
 
 
 
 
 
 
Its:
CEO
 
 
 
 
 
 
 
 



 



--------------------------------------------------------------------------------



EXHIBITS


TRANSITION AND SEPARATION AGREEMENT


FIRST RELEASE BY NORMA KNUDSEN


Definitions. I intend all words used in this First Release to have their plain
meanings in ordinary English. Specific terms that I use in this First Release
have the following meanings:


A.    I, me, and my means Norma Knudsen and anyone who has or obtains any legal
rights or claims through Norma Knudsen.


B.    Employer means Regis Corporation, any entity related to Regis Corporation
in the present or past (including without limitation, its predecessors, parents,
subsidiaries, members, affiliates, and divisions) and any successors of Regis
Corporation.


C.
Company means Employer; the present and past officers, directors, members,
committees, shareholders (together with any officers, partners, managers
members, employees, agents and affiliates of any such shareholder), agents, and
employees of Employer; any company providing insurance to Employer in the
present or past; the present and past employee benefit plans sponsored or
maintained by Employer (other than multiemployer plans) and the present and past
fiduciaries of such plans; the attorneys for Employer; and anyone who acted on
behalf of Employer or on instructions from Employer.



D.    Agreement means the Transition and Separation Agreement between Employer
and me that I am executing on the same date on which I execute this First
Release, including all of the documents attached to the Agreement.


E.    My Claims means all of my rights that I now have to any relief of any kind
from the Company, including without limitation:


1.    all claims arising out of or relating to my employment with Employer or
the termination of that employment;


2.    all claims arising out of or relating to the statements, actions, or
omissions of the Company;


3.    all claims arising out of or relating to any agreements (whether express
or implied) to which I and the Company are parties;


4.    all claims for any alleged unlawful discrimination, harassment,
retaliation or reprisal, or other alleged unlawful practices arising under any
federal, state, or local statute, ordinance, or regulation, including without
limitation, claims under Title VII of the Civil Rights Act of 1964 and 1991, the
Americans with Disabilities Act, the Rehabilitation Act of 1973, the Age
Discrimination in Employment Act, 42 U.S.C. § 1981, the Employee Retirement
Income Security Act, the Equal Pay Act, the Family Medical Leave Act, the Lilly
Ledbetter Fair Pay Act of 2009, the Worker Adjustment and Retraining
Notification Act, the Fair Credit Reporting Act, the Genetic Information
Nondiscrimination Act, the Minnesota Human Rights Act, the Minnesota’s
Whistleblower Act, the Minneapolis Civil Rights Ordinance, the Minnesota
Business Corporations Act, and workers’ compensation non-interference or
non-retaliation statutes;



--------------------------------------------------------------------------------





5.    all claims for alleged wrongful discharge; breach of contract; breach of
implied contract; failure to keep any promise; breach of a covenant of good
faith and fair dealing; breach of fiduciary duty; estoppel; my activities, if
any, as a “whistleblower”; defamation; infliction of emotional distress; fraud;
misrepresentation; negligence; harassment; retaliation or reprisal; constructive
discharge; assault; battery; false imprisonment; invasion of privacy;
interference with contractual or business relationships; any other wrongful
employment practices; and violation of any other principle of common law;


6.
all claims for compensation of any kind, including without limitation, bonuses,
commissions, equity awards or equity-based compensation in any form (including
without limitation restricted units, unit options and any other form of
equity-based compensation), vacation pay, perquisites, and expense
reimbursements;



7.    all claims for back pay, front pay, reinstatement, other equitable relief,
compensatory damages, damages for alleged personal injury, liquidated damages,
and punitive damages;


8.    all claims that a past unlawful decision has or has had a continuing
effect on my compensation; and


9.    all claims for attorneys’ fees, costs, and interest.


However, My Claims do not include (i) any claims that the law does not allow to
be waived, (ii) any claims that may arise after the date on which I sign this
First Release, (iii) any claims I have to any amounts under Employer’s 401(k)
plan or other qualified employee benefit plans, (iv) any claims for unemployment
benefits, or (v) any claims for breach of the Agreement.


Agreement to Release My Claims. I will receive consideration from Employer as
set forth in the Agreement if I sign and do not rescind this First Release as
provided below. I understand and acknowledge that that consideration is in
addition to anything of value that I would be entitled to receive from Employer
if I did not sign this First Release or if I rescinded this First Release. In
exchange for that consideration I give up and release all of My Claims. I will
not make any demands or claims against the Company for compensation or damages
relating to My Claims. The consideration that I am receiving is a fair
compromise for the release of My Claims. I understand that nothing in this
Release is intended to and this Release does not (a) impose any condition,
penalty, or other limitation affecting my right to challenge this Release; (b)
constitute an unlawful release of any of my rights; or (c) prevent or interfere
with my ability and/or right to: (1) provide truthful testimony if under
subpoena to do so; (2) file any charge with or participate in any investigation
or proceeding conducted by the Equal Employment Opportunity Commission or any
other federal, state, and/or local governmental entity; and/or (3) respond as
otherwise provided by law.


No Other Rights To Compensation. I understand and acknowledge that, except as
provided in the Agreement and subject to the terms and conditions of the
Agreement, the Company is not obligated to make any payments to me of any kind
and does not have any other outstanding obligations to me under any agreement or
arrangement between me and the Company or under any Company plan or policy.


Additional Agreements and Understandings. Even though Employer will provide
consideration for me to settle and release My Claims, the Company does not admit
that it is responsible or legally obligated to me. In fact, the Company denies
that it is responsible or legally obligated to me for My Claims, denies that it
engaged in any unlawful or improper conduct toward me, and denies that it
treated me unfairly.



--------------------------------------------------------------------------------





Confidentiality. I understand that the terms of this First Release are
confidential and that I may not disclose those terms to any person except under
the limited circumstances described in the Agreement.


Advice to Consult with an Attorney. I understand and acknowledge that I am
hereby being advised by the Company to consult with an attorney prior to signing
this First Release. My decision whether to sign this First Release is my own
voluntary decision made with full knowledge that the Company has advised me to
consult with an attorney.


Period to Consider the Release. I understand that I have 21 days from the day
that I receive this First Release, not counting the day upon which I receive it,
to consider whether I wish to sign this First Release. If I sign this First
Release before the end of the 21-day period, it will be my voluntary decision to
do so because I have decided that I do not need any additional time to decide
whether to sign this First Release. I also agree that any changes made to this
First Release or to the Agreement before I sign it, whether material or
immaterial, will not restart the 21-day period.


My Right to Rescind this Release. I understand that I may rescind this First
Release at any time within 15 days after I sign it, not counting the day upon
which I sign it. This First Release will not become effective or enforceable
unless and until the 15-day rescission period has expired without my rescinding
it.


Procedure for Accepting or Rescinding the Release. To accept the terms of this
First Release, I must deliver this First Release, after I have signed and dated
it, to Employer by hand or by mail within the 21-day period that I have to
consider this First Release. To rescind my acceptance, I must deliver a written,
signed statement that I rescind my acceptance to Employer by hand or by mail
within the 15-day revocation period. All deliveries must be made to Employer at
the following address:


Regis Corporation
Attn: Katherine M. Merrill
7201 Metro Boulevard
Minneapolis, MN 55439


If I choose to deliver my acceptance or the rescission of my acceptance by mail,
it must be (1) postmarked within the period stated above; and (2) properly
addressed to Employer at the address stated above.


Interpretation of the Release. This First Release should be interpreted as
broadly as possible to achieve my intention to resolve all of My Claims against
the Company. If this First Release is held by a court to be inadequate to
release a particular claim encompassed within My Claims, this First Release will
remain in full force and effect with respect to all the rest of My Claims.


My Representations. I am legally able and entitled to receive the consideration
being provided to me in settlement of My Claims. I have not been involved in any
personal bankruptcy or other insolvency proceedings at any time since I began my
employment with Employer. No child support orders, garnishment orders, or other
orders requiring that money owed to me by Employer be paid to any other person
are now in effect.


I represent and confirm that I have been fully paid for all wages, commissions,
bonuses, and other compensation that I have earned through the date of this
First Release.


I have read this First Release carefully. I understand all of its terms. In
signing this First Release, I have not relied on any statements or explanations
made by the Company except as specifically set forth in the Agreement. I am
voluntarily releasing My Claims against the Company. I intend this First Release
and the Agreement to be legally binding.



--------------------------------------------------------------------------------



Dated:
























Norma Knudsen










--------------------------------------------------------------------------------



TRANSITION AND SEPARATION AGREEMENT


SECOND RELEASE BY NORMA KNUDSEN


Definitions. I intend all words used in this Second Release to have their plain
meanings in ordinary English. Specific terms that I use in this Second Release
have the following meanings:


A.    I, me, and my means Norma Knudsen and anyone who has or obtains any legal
rights or claims through Norma Knudsen.


B.    Employer means Regis Corporation, any entity related to Regis Corporation
in the present or past (including without limitation, its predecessors, parents,
subsidiaries, members, affiliates, and divisions) and any successors of Regis
Corporation.


C.
Company means Employer; the present and past officers, directors, members,
committees, shareholders (together with any officers, partners, managers
members, employees, agents and affiliates of any such shareholder), agents, and
employees of Employer; any company providing insurance to Employer in the
present or past; the present and past employee benefit plans sponsored or
maintained by Employer (other than multiemployer plans) and the present and past
fiduciaries of such plans; the attorneys for Employer; and anyone who acted on
behalf of Employer or on instructions from Employer.



D.    Agreement means the Transition and Separation Agreement between Employer
and me that I signed on ________________, including all of the documents
attached to the Agreement.


E.    My Claims means all of my rights that I now have to any relief of any kind
from the Company, including without limitation:


1.    all claims arising out of or relating to my employment with Employer or
the termination of that employment;


2.    all claims arising out of or relating to the statements, actions, or
omissions of the Company;


3.    all claims arising out of or relating to any agreements (whether express
or implied) to which I and the Company are parties;


4.    all claims for any alleged unlawful discrimination, harassment,
retaliation or reprisal, or other alleged unlawful practices arising under any
federal, state, or local statute, ordinance, or regulation, including without
limitation, claims under Title VII of the Civil Rights Act of 1964 and 1991, the
Americans with Disabilities Act, the Rehabilitation Act of 1973, the Age
Discrimination in Employment Act, 42 U.S.C. § 1981, the Employee Retirement
Income Security Act, the Equal Pay Act, the Family Medical Leave Act, the Lilly
Ledbetter Fair Pay Act of 2009, the Worker Adjustment and Retraining
Notification Act, the Fair Credit Reporting Act, the Genetic Information
Nondiscrimination Act, the Minnesota Human Rights Act, the Minnesota’s
Whistleblower Act, the Minneapolis Civil Rights Ordinance, the Minnesota
Business Corporations Act, and workers’ compensation non-interference or
non-retaliation statutes;










--------------------------------------------------------------------------------



5.    all claims for alleged wrongful discharge; breach of contract; breach of
implied contract; failure to keep any promise; breach of a covenant of good
faith and fair dealing; breach of fiduciary duty; estoppel; my activities, if
any, as a “whistleblower”; defamation; infliction of emotional distress; fraud;
misrepresentation; negligence; harassment; retaliation or reprisal; constructive
discharge; assault; battery; false imprisonment; invasion of privacy;
interference with contractual or business relationships; any other wrongful
employment practices; and violation of any other principle of common law;


6.
all claims for compensation of any kind, including without limitation, bonuses,
commissions, equity awards or equity-based compensation in any form (including
without limitation restricted units, unit options and any other form of
equity-based compensation), vacation pay, perquisites, and expense
reimbursements;



7.    all claims for back pay, front pay, reinstatement, other equitable relief,
compensatory damages, damages for alleged personal injury, liquidated damages,
and punitive damages;


8.    all claims that a past unlawful decision has or has had a continuing
effect on my compensation; and


9.    all claims for attorneys’ fees, costs, and interest.


However, My Claims do not include (i) any claims that the law does not allow to
be waived, (ii) any claims that may arise after the date on which I sign this
Second Release, (iii) any claims I have to any amounts under Employer’s 401(k)
plan or other qualified employee benefit plans, (iv) any claims for unemployment
benefits, or (v) any claims for breach of the Agreement.




Agreement to Release My Claims. I will receive consideration from Employer as
set forth in the Agreement if I sign and do not rescind this Second Release as
provided below. I understand and acknowledge that that consideration is in
addition to anything of value that I would be entitled to receive from Employer
if I did not sign this Second Release or if I rescinded this Second Release. In
exchange for that consideration I give up and release all of My Claims. I will
not make any demands or claims against the Company for compensation or damages
relating to My Claims. The consideration that I am receiving is a fair
compromise for the release of My Claims. I understand that nothing in this
Release is intended to and this Release does not (a) impose any condition,
penalty, or other limitation affecting my right to challenge this Release; (b)
constitute an unlawful release of any of my rights; or (c) prevent or interfere
with my ability and/or right to: (1) provide truthful testimony if under
subpoena to do so; (2) file any charge with or participate in any investigation
or proceeding conducted by the Equal Employment Opportunity Commission or any
other federal, state, and/or local governmental entity; and/or (3) respond as
otherwise provided by law.


No Other Rights To Compensation. I understand and acknowledge that, except as
provided in the Agreement and subject to the terms and conditions of the
Agreement, the Company is not obligated to make any payments to me of any kind
and does not have any other outstanding obligations to me under any agreement or
arrangement between me and the Company or under any Company plan or policy.


Additional Agreements and Understandings. Even though Employer will provide
consideration for me to settle and release My Claims, the Company does not admit
that it is responsible or legally obligated








--------------------------------------------------------------------------------



to me. In fact, the Company denies that it is responsible or legally obligated
to me for My Claims, denies that it engaged in any unlawful or improper conduct
toward me, and denies that it treated me unfairly.


Confidentiality. I understand that the terms of this Second Release are
confidential and that I may not disclose those terms to any person except under
the limited circumstances described in the Agreement.


Advice to Consult with an Attorney. I understand and acknowledge that I am
hereby being advised by the Company to consult with an attorney prior to signing
this Second Release and I have done so. My decision whether to sign this Second
Release is my own voluntary decision made with full knowledge that the Company
has advised me to consult with an attorney.


Period to Consider the Release. I understand that I have 21 days after the day I
receive this Second Release or the last day of my employment with Employer,
whichever is later, to consider whether I wish to sign this Second Release. If I
sign this Second Release before the end of the 21-day period immediately
following the termination of my employment, it will be my voluntary decision to
do so because I have decided that I do not need any additional time to decide
whether to sign this Second Release. I also agree that any changes made to this
Second Release or to the Agreement before I sign it, whether material or
immaterial, will not restart the 21-day period.


My Right to Rescind this Release. I understand that I may rescind this Second
Release at any time within 15 days after I sign it, not counting the day upon
which I sign it. This Second Release will not become effective or enforceable
unless and until the 15-day rescission period has expired without my rescinding
it.


Procedure for Accepting or Rescinding the Release. To accept the terms of this
Second Release, I must deliver this Second Release, after I have signed and
dated it, to Employer by hand or by mail within the 21-day period that I have to
consider this Second Release. To rescind my acceptance, I must deliver a
written, signed statement that I rescind my acceptance to Employer by hand or by
mail within the 15-day revocation period. All deliveries must be made to
Employer at the following address:


Regis Corporation
Attn: Katherine M. Merrill
7201 Metro Boulevard
Minneapolis, MN 55439


If I choose to deliver my acceptance or the rescission of my acceptance by mail,
it must be (1) postmarked within the period stated above; and (2) properly
addressed to Employer at the address stated above.


Interpretation of the Release. This Second Release should be interpreted as
broadly as possible to achieve my intention to resolve all of My Claims against
the Company. If this Second Release is held by a court to be inadequate to
release a particular claim encompassed within My Claims, this Second Release
will remain in full force and effect with respect to all the rest of My Claims.


My Representations. I am legally able and entitled to receive the consideration
being provided to me in settlement of My Claims. I have not been involved in any
personal bankruptcy or other insolvency proceedings at any time since I began my
employment with Employer. No child support orders, garnishment orders, or other
orders requiring that money owed to me by Employer be paid to any other person
are now in effect.


I represent and confirm that I have been fully paid for all wages, commissions,
bonuses, and other compensation that I have earned through the date of this
Second Release.










--------------------------------------------------------------------------------



I have read this Second Release carefully. I understand all of its terms. In
signing this Second Release, I have not relied on any statements or explanations
made by the Company except as specifically set forth in the Agreement. I am
voluntarily releasing My Claims against the Company. I intend this Second
Release and the Agreement to be legally binding.


Dated:
 
 
 
 
 
 
 
 
 
 
 
 
Norma Knudsen
 















